Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s request for reconsideration filed on February 22, 2021 was received.  Claims 1-12, 14, 16-18 and 20-22 have been amended. Claims 13, 15 and 19 are canceled. Claims 23-24 have been withdrawn
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 20, 2020.
Claim Objections
4.	Claims 1, 11 and 14 are objected to because of the following informalities:  The Hansen solubility parameters should be define in claim 1.  The term “cyanine-based” in claims 11 and 14 should be recited as “cyanine”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “The lithographic printing plate according to claim 13...”  However, claim 13 has been canceled in the amendments submitted on 02/22/2021. The claims as written is indefinite and unclear. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 6-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shimada et al. (US 2002/0025489 A1).
Regarding claims 6-8, Shimada et al. teach a lithographic (planographic; abstract, claims and examples) printing plate comprising: a salt compound having (A) (a compound which generates an acid or a radical when heated represented by general formula M; [0008-0009 & 0014-0016]) an organic anion having a sulfonamide anion structure that bonds to a ring or a sulfonamide anion structure that bonds to a ring [0063-0078], and B) a counter cation (diaryliodonium cation or sulfonium cation;  [0016 & 0075]) . Specifically, Shimada et al. teach the compound which generates an acid or a radical when heated represented by General formula E ( ii-1) to (ii-28) [0094] and General formula (iii-1) to ( iii-15; [0096] e.g. 
    PNG
    media_image1.png
    96
    307
    media_image1.png
    Greyscale
[0094] meeting the limitation of the organic 11 to R14 each independently represent a hydrogen atom as instantly claimed. 
Claim Rejections - 35 USC § 103
10.	Claims 1-3, 6-10, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura (US 2007/0160815).
Regarding claims 1-3, 6-10, 14, 16 and 18, Tsuchimura teaches (see paragraph [0002]. abstract, claims and examples i.e. Example 3) a lithographic printing plate precursor (claim 18 and [0244-0245]) comprising an image recording layer containing a curable composition comprising a salt compound having an organic anion that is an organic anion having sulfonamide or sulfonamide anion structure that bonds to a ring [0059]. The preferred organic anions [0059] have the following structures: 
    PNG
    media_image2.png
    84
    261
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    96
    288
    media_image3.png
    Greyscale
meeting the limitation of formulas I, II and III as recited in instant claims 7, 8 and 9. The preferred counter cation is a diaryliodonium cation or triarylsulfonium cation [0062, 0063, 0065, 0094 and 0102-0103].  The composition further comprises a polymerizable compound [0105-0106], a cyanine-based colorant (infrared absorber; [0148 & 0285]), a binder polymer [0232] and an acid color-developing agent [0140, 0143, 0148 and 0212-0227].

Also, Tsuchimura does not explicitly teach the cyanine colorant as infrared absorber as instantly claimed. However, Tsuchimura does teach the printing plate precursor can be process using IR actinic radiation [0285]. Further, Tsuchimura teaches the same cyanine-based colorant as recited by the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the cyanine-based colorant taught by Tsuchimura is expected to act as an infrared absorber as that of the instant claims. 
11.	Claims 1-3, 10, 12, 14, 16, 18, 20 and -22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US 2002/0025489 A1).
Regarding claims 1-3, 10, 12 and 14,  Shimada et al. teach a lithographic (planographic; abstract, claims and examples) printing plate comprising: a salt compound having (A) (a compound which generates an acid or a radical when heated represented by general formula M; [0008-0009 & 0014-0016]) an organic anion having a sulfonamide anion structure that bonds to 
    PNG
    media_image1.png
    96
    307
    media_image1.png
    Greyscale
[0094] meeting the limitation of the organic anion as instantly claimed. 
Although Shimada et al. do not recite the δd, δp and SH values of the organic anion compound, it is noted that organic anion compound of Shimada et al. and the instant claims are the same compounds. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the organic anion taught by Shimada et al. should satisfies the stated parameters value in claim 1.
It is noted that Shimada et al. teach the same anion compound as defined in claims 1 and 2 as instantly claimed. 
	Regarding claim 16, Shimada et al. teach the composition further comprises an acid coloring-developing agent [0203-0206].
	Regarding claim 18, Shimada et al. teach the composition further comprises a binder polymer [0175-0184].

	Regarding claim 22, Shimada et al. teach a method for producing (examples) a lithographic printing plate comprising a step of image-exposing the lithographic printing plate precursor [0235-0236] and a step of removing a non-exposed portion of the image-recording layer using a developer having a pH of 2 to 11[0237-0245].

12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Tsuchimura (US 2007/0160815) and/or Shimada et al. (US 2002/0025489 A1) as applied to claim 1 above as evidenced by Araki et al. (US 2008/0096132 A1).
Regarding claim 21, Neither Tsuchimura nor Shimada et al. explicitly teach the step of removing a non-exposed portion of the image recording layer on a printer using at least one selected from the group consisting of printing ink and dampening water as instantly claimed. However, it is commonly known to one skilled in the art that the developing step of lithographic printing plate includes removal of the unexposed (non-image) portions of the image recording layer either off-press via developer or on-press of printing machine using ink and/or dampening water as evidenced by Araki et al. (see paragraph [0252-0253] and claim 22) Therefore, it would have been obvious a person skilled in art to modify the developing step of Tsuchimura and/or Shimada et al. to use printing ink and/or dampening water via on-press development in view of routine experimentation. 
13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Tsuchimura (US 2007/0160815) and/or Shimada et al. (US 2002/0025489 A1) as applied to claim 1 above in view of  Oohashi (US 2008/0241740 A1).

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Tsuchimura (US 2007/0160815) and/or Shimada et al. (US 2002/0025489 A1) as applied to claim 1 above in view of  Fujimaki (US 2005/0202343 A1).
Regarding claim 11, Neither Tsuchimura nor Shimada et al. explicitly teach the counter cation is a counter cation in a cyanine-based colorant as instantly recited. However, the examiner has added Fujimaki to teach a lithographic printing plate precursor comprising an onium salt compound [0156-0205], a special infrared absorber [0033-0099 & 0118-00129] and polymerizable compound (see abstract, claims, examples and [0206]. Fujimaki teaches that cyanine-based colorant (See General Formula (I); [0066]) is a counter cation from the viewpoint of sensitivity and prevention of staining [0099].  Tsuchimura, Fujimaki, and Shimada et al. are .
15.	Claims 1-3, 6, 10-12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwato et al. (US 2004/0067435 A1).
	Regarding claims 1-3, 6, 10-12, 14, 16 and 18, Iwato et al. teach a planographic (lithographic) printing plate precursor (see abstract, claims, examples and [0003]) comprising an image-recording layer containing a curable composition for a lithographic printing plate comprising a salt compound having (General Formula (I) or (2) ( see abstract) , wherein M+ is a counter cation in a cyanine-based colorant [0035-0046]  or a diaryliodonium cation or triarylsulfonium cation or an alkali metal ion or an organic cation having positive charge present on a nitrogen atom  [[0070 and 0074] and anion X- is an organic anion having sulfonamide anion structure that bonds to a ring or a sulfonamide anion structure that bonds to ring [0041 ,  0059-0060 , 0072 and 0131-0136]. The curable composition further comprises a polymerisable compound (monomer), an acid color-developing agent, binder polymer and an infrared absorber [0141-0249]. The printing plate precursor further comprises a resin interlayer (protective layer) between support and image-forming layer [0260-0263].
Although Iwato et al. do not recite the δd, δp and SH values of the organic anion compound, it is noted that organic anion compound of Iwato et al. and the instant claims are the same compounds. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 
It is noted that Iwato et al. teach the same anion compound as defined in claims 1 and 2 as instantly claimed. 
Allowable Subject Matter
16.	Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No prior art teaches a lithographic printing plate precursor comprising a salt compound wherein the organic anion is represented by formula V or VI as instantly claimed. 
Response to Arguments
17.	Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:
	A) Applicants argues that Tsuchimura is silent regarding the recited infrared absorber and a lithographic printing plate precursor. 
A) Examiner respectfully disagrees. Tsuchimura explicitly or implicitly teaches each and every compound recited in newly amended independent claims 1 and 6. Tsuchimura teaches (see paragraph [0002]. abstract, claims and examples i.e. Example 3) a lithographic printing plate precursor (claim 18 and [0244-0245]). The composition further comprises a cyanine-based colorant (infrared absorber; [0148 & 0285]). Therefore, the rejection is maintained.
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because claims have been amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722